                                            Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 1 of 12




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12        SNAPKEYS, LTD,                                  Case No. 19-CV-02658-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            DISMISS UNFAIR COMPETITION
                                  14             v.                                         LAW CLAIM WITH PREJUDICE
                                  15        GOOGLE LLC,                                     Re: Dkt. No. 59
                                  16                    Defendant.

                                  17
                                  18           Defendant Google LLC (“Google”) brings a motion to dismiss Plaintiff Snapkeys, Ltd.’s

                                  19   (“Snapkeys”) claim under California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200

                                  20   (“UCL”). Having considered the submissions of the parties, the relevant law, and the record in this

                                  21   case, the Court GRANTS Google’s motion to dismiss the UCL claim with prejudice.

                                  22   I.      BACKGROUND
                                  23           Snapkeys is a “software development company that specializes in creating smartphone and

                                  24   smartwatch keyboard technology.” TAC ¶ 7. Snapkeys is a foreign limited liability company

                                  25   based in Israel. Id. ¶ 1. Google is a corporation organized under the laws of Delaware with its

                                  26   principal place of business in Mountain View, California. Id. ¶ 2.

                                  27           Beginning in July 2015, the parties engaged in preliminary discussions to promote

                                  28                                                    1
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                             Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 2 of 12




                                   1   Snapkeys’ “iType” technology on Google’s Android Wear smartwatches. Id. ¶ 9. Soon thereafter,

                                   2   Google sent Snapkeys a Developer Non-Disclosure Agreement (the “NDA”), which was executed

                                   3   by the parties on July 29, 2015. Id. ¶ 10. The NDA’s purpose was “to facilitate technical

                                   4   discussions concerning existing or future product development efforts by the parties.” Id. ¶ 11.

                                   5   However, the NDA “impose[d] no obligation to proceed with any business transaction.” ECF No.

                                   6   35-2 at 2.

                                   7            Snapkeys alleges that, over the course of the following year and a half, Google made a

                                   8   number of fraudulent and misleading promises that it would use and promote Snapkeys’ iType

                                   9   keyboard technology. Id. ¶¶ 12–13. Snapkeys consequently provided Google with prototypes of

                                  10   the technology, including two smartwatches with the technology installed. Id. ¶¶ 14, 18.

                                  11   Snapkeys claims that, despite these promises, Google ultimately declined to work with Snapkeys

                                  12   and instead cooperated with a competitor of Snapkeys to develop a smartwatch keyboard that was
Northern District of California
 United States District Court




                                  13   substantially similar to Snapkeys’ technology. Id. ¶ 24.

                                  14            On May 16, 2019, Snapkeys filed a complaint that included a claim for misappropriation

                                  15   of trade secrets. ECF No. 1. Google claims that it then sent Snapkeys a letter that explained that

                                  16   Snapkeys had already publicized the alleged “secrets” before Snapkeys contacted Google. See

                                  17   ECF No. 59 at 3. Snapkeys then filed a First Amended Complaint on July 9, 2019 that omitted the

                                  18   trade secrets claim. ECF No. 13. Google moved to dismiss the amended complaint on July 23,

                                  19   2019. ECF No. 14. In lieu of opposing the motion to dismiss, Snapkeys filed a Second Amended

                                  20   Complaint on September 16, 2019. ECF No. 34. On September 25, 2019, Google moved to

                                  21   dismiss the Second Amended Complaint. ECF No. 35.

                                  22            On March 4, 2020, the Court granted in part and denied in part Google’s motion to

                                  23   dismiss. ECF No. 54. The Court denied Google’s motion to dismiss Snapkeys’ claims for breach

                                  24   of the NDA and conversion. Id. at 5–7, 10–12. The Court dismissed Snapkeys’ claims for fraud

                                  25   and breach of the implied covenant of good faith and fair dealing with prejudice. Id. at 7–10, 16–

                                  26   17.

                                  27            The Court dismissed Snapkeys’ UCL claim with leave to amend. Id. at 12–15. Specifically,

                                  28                                                     2
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                             Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 3 of 12




                                   1   as to Snapkeys’ UCL unfair prong claim, the Court granted leave to amend “only to the extent that

                                   2   Snapkeys can plead facts showing that Google’s conduct ‘threatens an incipient violation of an

                                   3   antitrust law, or violates the policy or spirit of one of those laws because its effects are comparable

                                   4   to or the same as a violation of the law, or otherwise significantly threatens or harms

                                   5   competition.’” Id. at 15 (quoting Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th

                                   6   163, 186 (1999)).

                                   7            As to Snapkeys’ UCL fraudulent prong claim, the Court granted leave to amend “only to

                                   8   the extent that Snapkeys can identify how Google’s alert was misleading, and that any omission

                                   9   alleged to be fraudulent was ‘contrary to a representation actually made by the defendant, or an

                                  10   omission of a fact the defendant was obliged to disclose.’” Id. at 14 (quoting In re Yahoo! Inc.

                                  11   Customer Data Sec. Breach Litig., Case No. 16-MD-02752-LHK, 2017 WL 3727318, at *29

                                  12   (N.D. Cal. Aug. 30, 2017)).
Northern District of California
 United States District Court




                                  13            On April 3, 2020, Snapkeys filed its Third Amended Complaint, which included an

                                  14   amended UCL claim. See TAC ¶¶ 36–64. On May 8, 2020, Google moved to dismiss the UCL

                                  15   claim. ECF No. 59 (“Mot.”). On May 29, 2020, Snapkeys filed an opposition. ECF No. 60

                                  16   (“Opp’n”). On June 12, 2020, Google filed a reply. ECF No. 61 (“Reply”).

                                  17   II.      LEGAL STANDARD
                                  18         A. Dismissal Pursuant to Federal Rule of Civil Procedure 12(b)(6)

                                  19            Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to include “a short

                                  20   and plain statement of the claim showing that the pleader is entitled to relief.” F. R. Civ. P. 8(a).

                                  21   A complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  22   Procedure 12(b)(6). Rule 8(a) requires a plaintiff to plead “enough facts to state a claim to relief

                                  23   that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

                                  24   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                  25   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                  26   556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but

                                  27   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                  28                                                      3
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 4 of 12




                                   1   quotation marks omitted). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                   2   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                   3   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                   4   1031 (9th Cir. 2008).

                                   5          The Court, however, need not accept as true allegations contradicted by judicially

                                   6   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   7   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   8   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   9   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                  10   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  11   curiam) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere

                                  12   “conclusory allegations of law and unwarranted inferences are insufficient to defeat a motion to
Northern District of California
 United States District Court




                                  13   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  14      B. Leave to Amend
                                  15          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  16   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                  17   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                  18   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  19   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  20   marks omitted). When dismissing a complaint for failure to state a claim, “'a district court should

                                  21   grant leave to amend even if no request to amend the pleading was made, unless it determines that

                                  22   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  23   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  24   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  25   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  26   (9th Cir. 2008).

                                  27
                                  28                                                      4
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 5 of 12



                                       III.     DISCUSSION
                                   1
                                                Snapkeys brings three claims against Google: (1) breach of non-disclosure agreement, (2)
                                   2
                                       conversion, and (3) unfair and fraudulent conduct in violation of the UCL. See TAC ¶¶ 36–64.
                                   3
                                       Because the Court already denied Google’s motion to dismiss the first two claims, Google moves
                                   4
                                       to dismiss only the UCL claim. Mot. at 5–18.
                                   5
                                                The UCL “provides a cause of action for business practices that are (1) unlawful, (2)
                                   6
                                       unfair, or (3) fraudulent.” Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1050 (N.D. Cal. 2014)
                                   7
                                       (citing Cal. Bus. & Prof. Code § 17200). Each of these prongs “is a separate and distinct basis for
                                   8
                                       liability.” Lozano v. AT&T Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007). Snapkeys
                                   9
                                       alleges that Google is liable under the unfair and fraudulent prongs of the UCL. TAC ¶¶ 53–64.
                                  10
                                       The Court considers each prong in turn.
                                  11
                                              A. UCL Unfair Prong
                                  12
Northern District of California




                                                Snapkeys alleges that Google engaged in unfair conduct by making fraudulent statements
 United States District Court




                                  13
                                       indicating that it would enter into a business relationship with Snapkeys even though Google had
                                  14
                                       no intent of doing so. TAC ¶ 54. According to Snapkeys, Google’s true intent was to “undertake
                                  15
                                       dilatory tactics that delayed and prevented Plaintiff Snapkeys from entering into agreements with
                                  16
                                       other smartwatch companies and/or manufacturers . . . under promises of a better and more
                                  17
                                       beneficial business relationship with Google.” Id.
                                  18
                                                Under the UCL, “a business practice is ‘unfair’ only if it ‘threatens an incipient violation
                                  19
                                       of an antitrust law, or violates the policy or spirit of one of those laws because its effects are
                                  20
                                       comparable to or the same as a violation of the law, or otherwise significantly threatens or harms
                                  21
                                       competition.’” Drum v. San Fernando Valley Bar Ass’n., 182 Cal. App. 4th 247, 254 (2d. Dist. Ct.
                                  22
                                       App. Div. 5 2010) (quoting Cel-Tech, 20 Cal. 4th at 187) (emphasis added).
                                  23
                                                In order to allege that conduct “significantly threatens or harms competition,” a plaintiff
                                  24
                                       must allege harm to the market as a whole. Id. (emphasis added). As the California Supreme Court
                                  25
                                       has stated, “[i]njury to a competitor is not equivalent to injury to competition.” Cel-Tech, 20 Cal.
                                  26
                                       4th at 186. Accordingly, “individualized harm . . . does not support a claim for violation of the
                                  27
                                  28                                                      5
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 6 of 12




                                   1   UCL.” Marsh v. Anesthesia Servs. Med. Grp., Inc., 200 Cal. App. 4th 480, 501–02 (4th Dist. Ct.

                                   2   App. Div. 1 2011). A plaintiff must allege harm to the competitive market “as a whole,” not just to

                                   3   a competitor. Id. at 502; see also Stewart v. Gogo, Inc., Case No. C-12-5164-EMC, 2013 WL

                                   4   1501484, at *4–*6 (N.D. Cal. 2013) (dismissing Sherman Act, Cartwright Act, and UCL claims

                                   5   because “[p]laintiffs have failed to allege that . . . there has been substantial foreclosure of

                                   6   competition in the relevant market”) (emphasis added). Thus, in order to allege a UCL unfair

                                   7   prong claim, Snapkeys must allege harm to the market as a whole, not just harm to itself.

                                   8          However, Snapkeys offers only conclusory allegations as to how Google’s conduct

                                   9   significantly harms competition. Snapkeys alleges that Google’s conduct significantly harms

                                  10   competition by “allow[ing] Google to produce products without having to provide proper

                                  11   compensation and/or monetization to the start-up companies”; “allow[ing] Google to stifle

                                  12   competition from serious, large competitors that are vying for excellent technology from start-ups
Northern District of California
 United States District Court




                                  13   to integrate into their own products”; and “harm[ing] competition from start-up companies who

                                  14   are seeking to market advanced and new technology for compensation to the business that will

                                  15   provide them with the best option.” TAC ¶ 56. However, Snapkeys never offers specific facts that

                                  16   support these allegations, except facts involving Snapkeys. Moreover, the Court notes that the

                                  17   NDA that Snapkeys and Google signed did not obligate the parties “to proceed with any business

                                  18   transaction” or preclude Snapkeys from entering into relationships with Google’s competitors.

                                  19   ECF No. 35-2 at 2.

                                  20          Snapkeys’ failure to plead specific facts requires this Court to dismiss Snapkeys’ UCL

                                  21   unfair prong claim. The Ninth Circuit has affirmed dismissal of a UCL unfair prong claim based

                                  22   on conclusory allegations of competitive harm. See Levitt v. Yelp! Inc., 765 F.3d 1123, 1136–37

                                  23   (9th Cir. 2014). In Levitt, a number of businesses alleged that Yelp’s conduct “harms competition

                                  24   by favoring businesses that submit to Yelp’s manipulative conduct and purchase advertising to the

                                  25   detriment of competing business that decline to purchase advertising.” Id. at 1136. The Ninth

                                  26   Circuit characterized this as a “very general allegation” that failed to allege that such conduct

                                  27   amounts to a “violation of antitrust laws ‘or otherwise significantly threatens or harms

                                  28                                                      6
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 7 of 12




                                   1   competition.’” Id. at 1137 (quoting Cel-Tech, 20 Cal. 4th at 187).

                                   2           Following the Ninth Circuit’s guidance, district courts have dismissed UCL claims where

                                   3   the plaintiff pled conclusory allegations of significant harm to competition without providing

                                   4   specific facts that supported them. For example, in Hadley v. Kellogg Sales Co., this Court

                                   5   dismissed a UCL claim because “Twombly and Iqbal . . . require Plaintiff to plead facts, not

                                   6   conclusory allegations.” 243 F. Supp. 3d 1074, 1100 (N.D. Cal. 2017) (citing Iqbal, 556 U.S. at

                                   7   678). Another court in this district dismissed a UCL claim where the plaintiff alleged that “taxi

                                   8   companies ‘have been coerced not to do business with [the plaintiff]’ but [gave] no ‘further factual

                                   9   enhancement’ regarding the alleged coercion.” Creative Mobile Tech., LLC v. Flywheel Software,

                                  10   Inc., Case No. 16-CV-02560-SI, 2016 WL 7102721, at *2 (N.D. Cal. Dec. 6, 2016) (quoting

                                  11   Twombly, 550 U.S. at 557). Similarly, Snapkeys offers no specific facts demonstrating the

                                  12   plausibility of its allegations.
Northern District of California
 United States District Court




                                  13           Realizing that its complaint fails to allege that Google’s conduct significantly harmed

                                  14   competition, Snapkeys, in its opposition to the instant motion to dismiss, tries to identify two

                                  15   examples where Google engaged in similar conduct, but both fail. Opp’n at 5. First, Snapkeys

                                  16   points to an article about Google’s age ratings of a start-up’s keyboard, which Google allegedly

                                  17   concluded was only appropriate for users over the age of 12 despite the fact that Google’s own

                                  18   keyboard included the same features and was rated as appropriate for all users. See Natasha

                                  19   Lomas, Google’s Play Store Is Giving an Age-Rating Finger to Fleksy, a Gboad Rival (Oct. 23,

                                  20   2019), https://techcrunch.com/2019/10/23/googles-play-store-is-giving-an-age-rating-finger-to-

                                  21   fleksy-a-gboard-rival/. However, this article never states that the start-up attempted to deal with

                                  22   Google and delayed business opportunities with other companies based on promises of a

                                  23   relationship with Google. Cf. TAC ¶¶ 54, 56.

                                  24           Second, Snapkeys cites to an opinion in another federal case against Google. The plaintiffs

                                  25   in that case alleged that Google had “conspired to induce inventors like Mr. Attia to disclose

                                  26   proprietary information about their technology by way of promises of investment or partnership

                                  27   with Google.” Attia v. Google LLC, Case No. 17-CV-06037-BLF, 2018 WL 2971049, at *1 (N.D.

                                  28                                                     7
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 8 of 12




                                   1   Cal. June 13, 2018). Then, “[o]nce the investors have handed over the information, [Google]

                                   2   allegedly disregard[s] any non-disclosure agreements and file[s] patent applications disclosing the

                                   3   trade secrets” Id. However, these allegations do not support Snapkeys. Rather, the allegations in

                                   4   Attia relate to Google’s alleged practice of disclosing trade secrets, a theory that Snapkeys

                                   5   originally proceeded on but eventually abandoned. Compare ECF No. 1 ¶¶ 34–40 (trade secrets

                                   6   claim) with ECF No. 13 (First Amended Complaint excluding trade secrets claim). Thus, the

                                   7   examples cited in Snapkeys’ opposition are unavailing.

                                   8          Acknowledging that it does not have the facts to show that Google’s conduct significantly

                                   9   harmed competition, Snapkeys argues that, with the benefit of full discovery, Snapkeys could

                                  10   gather facts to make plausible allegations. Opp’n at 5. However, Snapkeys’ argument is

                                  11   unpersuasive for two reasons. First of all, information about Snapkeys’ dealings with Google’s

                                  12   competitors would be in Snapkeys’, not Google’s, possession. Yet, Snapkeys fails to allege facts
Northern District of California
 United States District Court




                                  13   demonstrating harm to competition in the market as a whole.

                                  14          Second, with respect to discovery that could be in Google’s possession, the Court notes

                                  15   that Snapkeys had nearly eight months of discovery prior to the filing of its Third Amended

                                  16   Complaint on April 3, 2020. ECF No. 55. On August 19, 2019, the Court set a case schedule,

                                  17   which set the close of fact discovery on July 31, 2020; a dispositive motion hearing on January 7,

                                  18   2021; and trial on March 29, 2021. ECF No. 27. Moreover, since July 23, 2019, Snapkeys has

                                  19   been on notice that its UCL unfair prong claim had this deficiency. In Google’s July 23, 2019 and

                                  20   September 25, 2019 motions to dismiss, Google asserted that Snapkeys had failed to allege

                                  21   significant harm to competition in the market as a whole. See ECF No. 13 at 19–20; ECF No. 35 at

                                  22   20–21. In its March 4, 2020 order, this Court dismissed Snapkeys’ UCL unfair prong claim

                                  23   because of this deficiency. ECF No. 54 at 15. Despite being on notice of this deficiency since July

                                  24   23, 2020, Snapkeys’ September 16, 2020 Second Amended Complaint and April 3, 2020 Third

                                  25   Amended Complaint failed to allege facts demonstrating significant harm to competition in the

                                  26   market as a whole.

                                  27          In sum, the Court GRANTS Google’s motion to dismiss Snapkeys’ UCL unfair prong

                                  28                                                     8
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                          Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 9 of 12




                                   1   claim because Snapkeys fails to allege specific facts demonstrating significant harm to

                                   2   competition in the market as a whole. Thus, the remaining question is whether Snapkeys’ UCL

                                   3   unfair prong claim should be dismissed with prejudice or leave to amend.

                                   4           Dismissal with prejudice is warranted when amendment would be futile, unduly prejudice

                                   5   the opposing party, or cause undue delay. See Leadsinger, 512 F.3d at 532. The instant case was

                                   6   filed in May 2019. ECF No. 1. Since that time, Snapkeys has filed four complaints. See ECF Nos.

                                   7   1, 14, 34, 55. In all four complaints, Snapkeys has failed to allege a UCL unfair prong claim.

                                   8   Moreover, Google has already filed three motions to dismiss asserting that Snapkeys cannot state a

                                   9   UCL unfair prong claim because Snapkeys cannot allege harm to the market as a whole. See ECF

                                  10   No. 13 at 19–20; ECF No. 35 at 20–21; ECF No. 59 at 5–10. Requiring Google to file a fourth

                                  11   motion to dismiss Snapkeys’ UCL unfair prong claim will unduly prejudice Google.

                                  12           Furthermore, a fourth amended complaint and a fourth motion to dismiss would unduly
Northern District of California
 United States District Court




                                  13   delay the case. Indeed, the Court notes that the Court has already extended the fact discovery

                                  14   deadline in this case from July 31, 2020 to November 27, 2020 and has granted associated

                                  15   extensions for dispositive motions and trial. Compare ECF No. 27 with ECF No. 64. Leave for

                                  16   Snapkeys to file a fifth complaint and the parties to litigate a fourth motion to dismiss would

                                  17   require another extension of the fact discovery deadline and further delay of dispositive motions

                                  18   and trial. Thus, the Court concludes that amendment would be futile, would unduly prejudice

                                  19   Google, and would cause undue delay. Accordingly, the Court denies Snapkeys leave to amend its

                                  20   UCL unfair prong claim.

                                  21       B. UCL Fraudulent Prong
                                  22           Snapkeys claims that Google engaged in fraudulent conduct in violation of the UCL by

                                  23   creating an allegedly misleading alert to consumers who enabled the Snapkeys iType keyboard on

                                  24   the Android Wear smartwatch. The alert stated that Snapkeys’ keyboard “may be able to collect all

                                  25   the text you type, including personal data like passwords and credit card numbers.” TAC ¶ 59.

                                  26   According to Snapkeys, this alert was misleading because Snapkeys’ keyboard is not designed to

                                  27   collect the text that a user types. Id.

                                  28                                                     9
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                         Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 10 of 12




                                   1          “[A] business practice is ‘fraudulent’ in violation of the UCL if ‘members of the public are

                                   2   likely [to be] deceived by the practice.’” Capella Photonics, Inc. v. Cisco Sys., Inc., 77 F. Supp.

                                   3   3d 850, 865 (N.D. Cal. 2014) (quoting Committee on Children's Television v. Gen. Foods. Corp.,

                                   4   35 Cal.3d 197, 214 (1983), superseded by statute on other grounds as stated in Californians for

                                   5   Disability Rights v. Mervyn’s, LLC, 39 Cal. 4th 223 (2006)). However, before the Court can

                                   6   decide the merits of a claim under the UCL’s fraudulent prong, the Court must first determine

                                   7   whether the plaintiff has standing. See O’Connor v. Uber Tech., Inc., 58 F. Supp. 3d 989, 1002

                                   8   (N.D. Cal. 2014).

                                   9          Under a 2004 amendment to the UCL, standing is limited to plaintiffs who have “suffered

                                  10   injury in fact and ha[ve] lost money or property as a result of the unfair competition.” Cal. Bus. &

                                  11   Prof. Code § 17204. To satisfy this standard, a plaintiff must demonstrate that she actually relied

                                  12   upon the allegedly deceptive or misleading statements. In re Tobacco II Cases, 46 Cal. 4th 298,
Northern District of California
 United States District Court




                                  13   306, 326 (2009). If the plaintiff did not rely on the statements, the plaintiff cannot establish

                                  14   standing. See Kane v. Chobani, Inc., Case No. 12-CV-02425-LHK, 2013 WL 5289253, at *8

                                  15   (N.D. Cal. Sept. 19, 2013) (dismissing UCL claims based on Defendants’ statements on their

                                  16   website where Plaintiffs did not allege that they had viewed the website). Moreover, the plaintiff’s

                                  17   own lack of reliance on the statements precludes standing even if third parties relied on the

                                  18   statements. See O’Connor, 58 F. Supp. 3d at 1002 (“[C]ourts have recognized that UCL fraud

                                  19   plaintiffs must allege their own reliance – not the reliance of others – to have standing under the

                                  20   UCL.”).

                                  21          The allegedly fraudulent statement in this case consists of an alert that informed consumers

                                  22   who were enabling Snapkeys’ keyboard that the keyboard “may be able to collect all the text you

                                  23   type.” See TAC ¶ 59. However, Snapkeys never alleges that it relied on the statement made in this

                                  24   alert. Rather, Snapkeys alleges that consumers relied on the statement. See TAC ¶ 59 (stating that

                                  25   “[t]his alert told Smartwatch users attempting to enable the Snapkeys keyboard, that Snapkeys,

                                  26   Ltd. could use the keyboard to collect all text that the user types”) (emphasis added).

                                  27          Because Snapkeys does not allege its own reliance, Snapkeys does not have standing to

                                  28                                                     10
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                         Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 11 of 12




                                   1   challenge this statement under the fraudulent prong of the UCL. See O’Connor, 58 F. Supp. 3d at

                                   2   1003 (dismissing a UCL fraudulent prong claim brought by Uber drivers because the drivers

                                   3   “have not alleged their own reliance on Uber’s misrepresentations” but only the reliance of

                                   4   “Uber’s customers”) (emphasis in original); ZL Technologies v. Gartner, Inc., Case No. 09-CV-

                                   5   02393-JF, 2009 WL 3706821, at *11 (N.D. Cal. Nov. 4, 2009) (dismissing a UCL fraudulent

                                   6   prong claim where the plaintiff “alleges not its own reliance upon the Alleged Defamatory

                                   7   Statements, but that of third parties – potential customers – resulting in a loss of profits and injury

                                   8   to [plaintiff]”).

                                   9           Nonetheless, Snapkeys argues that it has standing to bring a claim under the UCL’s

                                  10   fraudulent prong. Opp’n at 10. To support its argument, Snapkeys cites Schnall v. Hertz

                                  11   Corporation, which states that, to assert a UCL claim under the fraudulent prong, “a plaintiff need

                                  12   not show that he or others were actually deceived or confused by the conduct or business practice
Northern District of California
 United States District Court




                                  13   in question.” 78 Cal. App. 4th 1144, 1167 (1st Dist. Ct. App. Div. 2 2000). However, Schnall

                                  14   predates the 2004 amendment to the UCL and the California Supreme Court’s subsequent

                                  15   interpretation of that amendment. See Cal. Bus. & Prof. Code § 17204 (amending the UCL to limit

                                  16   standing to plaintiffs who “ha[ve] suffered injury in fact and ha[ve] lost money or property as a

                                  17   result of the unfair competition”); In re Tobacco II Cases, 46 Cal. 4th at 326 (interpreting the

                                  18   amendment to require that a plaintiff have actually relied upon the statements).

                                  19           As the decisions following In re Tobacco II Cases make clear, a plaintiff does not have

                                  20   standing to bring a claim under the UCL’s fraudulent prong unless the plaintiff herself relied on

                                  21   the statements. Because Snapkeys does not allege its own reliance on the statement made in the

                                  22   alert, Snapkeys lacks standing to bring a claim under the UCL’s fraudulent prong. Accordingly,

                                  23   the Court GRANTS Google’s motion to dismiss Snapkeys’ UCL fraudulent prong claim.

                                  24           The Court dismisses Snapkeys’ UCL fraudulent prong claim with prejudice. Dismissal

                                  25   with prejudice is warranted because an amendment would be futile. See Leadsinger, 512 F.3d at

                                  26   532; In re Vantive Corp. Sec. Litig., 283 F.3d 1079, 1097 (9th Cir. 2002) (“Leave to amend need

                                  27   not be granted when an amendment would be futile.”). Indeed, Snapkeys has already failed

                                  28                                                     11
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
                                         Case 5:19-cv-02658-LHK Document 74 Filed 10/30/20 Page 12 of 12




                                   1   multiple times to adequately allege a UCL fraudulent prong claim. In addition, it is unlikely that

                                   2   Snapkeys can cure the standing defects this Court has identified, given that Snapkeys is not a

                                   3   consumer who actually relied upon Google’s alert. Thus, the Court concludes that amendment

                                   4   would be futile.

                                   5          Moreover, as explained above, granting leave to amend would unduly prejudice Google

                                   6   and unduly delay the case. See p. 9, supra. Accordingly, the Court denies Snapkeys leave to

                                   7   amend its UCL fraudulent prong claim.

                                   8   IV.    CONCLUSION
                                   9          For the foregoing reasons, the Court GRANTS Google’s motion to dismiss Snapkeys’

                                  10   UCL claim with prejudice.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 30, 2020

                                  14                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  15                                                   United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                                    12
                                       Case No. 19-CV-02658-LHK
                                       ORDER GRANTING MOTION TO DISMISS UNFAIR COMPETITION LAW CLAIM WITH PREJUDICE
